Citation Nr: 1547540	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-00 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant served in the Illinois National Guard and had a period of active duty from April 7, 1968, to April 11, 1968, and a period of active duty for training from March 7, 1967, to July 8, 1967.  He is a Veteran by virtue of having established service connection for a compensable disability (tinnitus).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated 0 percent, effective November 13, 2006.  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In April 2013, the case was remanded for additional development.  


FINDING OF FACT

It is not shown that at any time under consideration the Veteran has had hearing acuity worse than Level II in either ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014) 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and March 2012 and December 2013 supplemental SOCs readjudicated the claim after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2012 hearing, the undersigned explained how hearing loss disability is rated and (generally) what type of evidence is needed to substantiate the claim for a higher rating.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records and pertinent postservice treatment records have been secured.  He was afforded VA examinations in August 2007 and April 2013.  The Board finds the examination reports, cumulatively, adequate for rating purposes as they note all findings needed to adjudicate the claim; significantly also, the examiner elicited from the Veteran (and apparently accepted at face value) a description of how the hearing loss impacts on functioning.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (under Table VIA).  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000, and 4,000 Hertz (Hz)) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 Hz is 30 decibels or less, and the threshold at 2000 Hz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current 0 percent rating assigned for the Veteran's hearing loss encompasses the greatest level of hearing loss impairment shown during the appeal period; accordingly, "staged ratings" are not warranted.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

On August 2007 VA examination, the Veteran reported difficulty hearing speech and the television.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

1000
2000
3000
4000
Average
Right
5
45
50
50
38
Left
10
50
60
55
44

Speech recognition (by Maryland CNC word list) was 88 percent in the right ear and 92 percent in the left ear.  

A November 2008 private treatment record from Midwest Ear, Nose, and Throat (ENT) Clinic shows that audiometry revealed that puretone thresholds, in decibels, were:

Hertz

1000
2000
3000
4000
Right
20
60
Not Tested
55
Left
25
65
Not Tested
60

Speech recognition (by Maryland CNC word list) testing is not shown.  

A January 2010 private treatment record from Midwest ENT shows that audiometry revealed that puretone thresholds, in decibels, were:

Hertz

1000
2000
3000
4000
Right
30
65
Not Tested
55
Left
35
70
Not Tested
60
Speech recognition (by Maryland CNC word list) testing is not reported.  

On April 2013 VA examination, the Veteran reported difficulty understanding people in conversation and being uncomfortable around inmates at his job at a correctional facility.  It was noted that the degree of hearing loss would put the Veteran at risk when exposed to inmates without the use of hearing aids.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

1000
2000
3000
4000
Average
Right
20
50
55
50
44
Left
25
55
65
60
51

Speech recognition (by Maryland CNC word list) was 84 percent in each ear.  

In a February 2010 statement, the Veteran's wife indicated that his hearing loss causes him to miss parts of conversations, and that she has to repeat what she tells him if he is not looking directly at her.  She stated that his hearing acuity has worsened steadily over the years, and that he now watches television on the highest volume setting.  

The Board finds the private audiometry from Midwest ENT inadequate for rating purposes, because the findings reported did not include puretone thresholds at 3000 Hz or speech recognition testing by Maryland CNC word list (as required by governing regulation).  The August 2007 VA audiometry shows hearing acuity under Table VI that constitutes Level II hearing loss in the right ear and Level I hearing loss in the left ear.  The April 2013 VA audiometry shows hearing acuity that constitutes Level II hearing loss in each ear.  Under 38 C.F.R. § 4.85, Table VII, the levels of hearing acuity on both the August 2007 and April 2013 VA examinations warrant a 0 percent rating under Code 6100.  Neither VA nor private audiometry found an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  

The Board has considered whether referral for extraschedular consideration is indicated.  The Board notes the April 2013 VA examiner's notation regarding the Veteran's risk when exposed to inmates without the use of hearing aids.  However, the audiometric findings shown and the associated functional impairment reported by the Veteran (and accepted at face value by VA examiners, i.e., difficulty hearing the television, in social situations, and on the job if not wearing hearing aids) fall squarely within the criteria for the rating assigned.  As there is also no objective evidence, or allegation of symptoms or impairment not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

As the Veteran is employed as a correctional officer, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A compensable rating for bilateral hearing loss is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


